Citation Nr: 1719309	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-20 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder manifested by depression, to include as secondary to service-connected fibromyalgia.


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1996 to March 2007.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's psychiatric disorder, currently manifested by depression and dysthymia, had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, currently manifested by depression and dysthymia, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Analysis

The Veteran's primary contention is that he developed depression as a result of service-connected fibromyalgia, which constitutes a secondary service connection theory.  However, in support of his claim, he has also made statements that the depressive symptoms actually had their onset during military service, which is a direct service connection theory.

In this case, the RO primarily denied service connection pursuant to the opinion of a September 2009 VA examiner who gave the opinion that the Veteran's depression and attention deficit hyperactivity disorder (ADHD) predated the Veteran's service and his service-connected fibromyalgia.

Notably, the Veteran's May 1996 Report of Medical Examination upon his entry into service is silent as to a history of depression or other psychiatric disorder.  Additionally, psychiatric portion of the examination was normal, and no defect or diagnosis was listed.  Thus, the presumption of soundness applies unless rebutted by clear and unmistakable (obvious or manifest) evidence demonstrating that a psychiatric disorder, in this case one manifested by depression or dysthymia, existed prior to service and was not aggravated by service.  

Such evidence does not exist in this case.  First, the VA examination related to the claim before the Board was conducted in September 2009.  The Veteran entered service in May 1996, over 13 years before the examination.  The Veteran's statement that his depression began 10-15 years prior leaves ambiguity in the record as to whether depression onset before or during service as some of that timeframe would be during service.  Other post-service VA treatment records reflect the Veteran's belief that his depression began 10 years prior to post-service treatment, which would indicate onset during service.  Further, there are no records indicating treatment for depression prior to service or lay statements by the Veteran indicating such treatment.  Of course, this is to say nothing of whether clear and unmistakable evidence exists that any pre-existing depression/dysthymia was not aggravated by service, which also must be shown for the presumption of soundness to be rebutted.  Given the evidence of record, the presumption of soundness has not been rebutted, and the Board must proceed to consider service connection on a direct basis (and as secondary to service-connected fibromyalgia).

The Veteran's service treatment records include multiple instances of mental health treatment, to include for possible ADHD, somatoform disorder, malingering, factitious disorder, and occupational problems.  ADHD was ruled out.  It is unclear how possible diagnoses of somatoform disorder, malingering, and factitious disorders were resolved.   Occupational problems were said to have resolved.

The most recent mental health treatment records for service are dated in the second half of 2004.  A December 2004 treatment record notes the Veteran's mood was mildly dysphoric.  A note to rule out depressive disorder not otherwise specified, adjustment disorder with depressed mood, somatization not otherwise specified, and occupational problems was also part of this treatment record.  

It is unclear how these diagnoses were resolved.  However, lay statements from the Veteran, his wife, and the Veteran's parents-in-law describing the Veteran's behavior and symptoms demonstrate onset of depression during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that laypersons are competent to describe symptoms which support a later diagnosis).  

The Veteran states that, after service, he finally found a doctor in his area in November 2007.  By April 2008, the Veteran started treatment with a VA psychiatrist.  The Veteran, discussing his depression and fibromyalgia, reports that there are days when he did not want to get out of bed, was happier when he was alone, and had to push his family, hobbies, and job aside to deal with himself.  He reports that these issues began in the military and are continuing.

His wife noted that when she met the Veteran in January 2003, he was funny, confident, athletic, and proud to service his country.  At that time, he played soccer in a co-ed league.  However, by the time they married, the Veteran would get tired easily and was not enjoying life as much as he should have been for his age and for someone who had a life he always wanted.  Over the intervening years, he started pulling away from his extended family, for instance, fleeing to the bedroom when his in-laws would visit and avoiding calls from his mother.  She reported that the Veteran's performance at work also decreased and that they stopped socializing with other couples.  The Veteran also stopped playing soccer and has missed birthdays, holidays, and family functions.

The Veteran's parents-in-law stated that, after meeting him while he was on active duty, it was clear that his military service was weighing on him.  After enjoying activities with their family when the first met him, the Veteran became increasingly withdrawn and isolated over time.  This has strained his relationship with his wife.

Based on the evidence above, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disorder had its onset in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Though not formally diagnosed during service, it is clear that a mental health disorder manifested by the end of active duty service, whether secondary to his fibromyalgia or otherwise.  Shortly after service, the Veteran was diagnosed with depression/dysthymia.  The lay statements of record describing the Veteran's behavior and symptoms fill in the temporal gap between service and the diagnosis, and are highly supportive of onset during service.  Medical evidence is not necessary in all instances to show a nexus and substantiate that element of a claim.  Therefore, service connection for a psychiatric disorder, currently manifested by depression and dysthymia, is warranted.

ORDER

Service connection for a psychiatric disorder, currently manifested by depression and dysthymia, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


